Citation Nr: 1430219	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  11-10 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), rated as 10 percent disabling prior to February 15, 2012, and as 50 percent disabling since February 15, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1970.  He is in receipt of the Purple Heart and Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for bilateral hearing loss and tinnitus and granted service connection for PTSD and awarded a 10 percent disability rating, effective December 22, 2009.  

A March 2012 supplemental statement of the case increased the disability rating for PTSD, from 10 percent to 50 percent, effective February 15, 2012.  However, as this grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such record reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  The June 2014 Informal Hearing Presentation that has been associated with the electronic record has been considered.    

The issue(s) of entitlement to dependency allowance has been raised by the record in an April 2012 statement from the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue(s) of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, the evidence shows that the Veteran has tinnitus that was incurred in service.  

2.  Prior to February 15, 2012, the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as: depressed mood, anxiety, suspiciousness, and chronic sleep impairment.

3.  Since February 15, 2012, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  Prior to February 15, 2012, the criteria for an initial 30 percent rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§1110, 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.7, 4.22, 4.130, Diagnostic Code 9411 (2013).

3.  Since February 15, 2012, the criteria for an initial 70 percent rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§1110, 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.7, 4.22, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As the Board's decision to grant service connection for tinnitus is completely favorable, no further action is required to comply with the VCAA and implementing regulations with respect to this claim.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA 
will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, the appeal arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2012).  Thus, because the January 2010 notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA medical records, VA examination reports, and the Veteran's statements.  The Board finds the June 2010 and February 2012 VA examinations to be adequate as the examinations considered the Veteran's subjective reports and provided objective medical findings regarding the severity of the Veteran's disability. 

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted, or for aggravation of a preexisting injury suffered or disease contracted, in the line of duty in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Pertinent regulations also provide that service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

For injuries alleged to have been incurred in combat, 38 U.S.C.A. § 1154(b) (West 2002) provides a relaxed evidentiary standard of proof to determine service connection.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or disease is alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013).  Satisfactory evidence is credible evidence.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  Such credible, consistent evidence may be rebutted only by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013).  This provision does not establish a presumption of service connection.  Rather, it eases a combat veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service.  Both of those inquiries generally require competent medical evidence.  Brock v. Brown, 10 Vet. App. 155 (1997).  

The Veteran contends that his tinnitus is due to in-service acoustic trauma.

Service personnel records show that the Veteran received the Combat Action Ribbon and Purple Heart, which are indicative of combat.  Therefore, the Board finds that the Veteran was engaged in combat, and that the provisions of 38 U.S.C.A. § 1154(d) apply in this case.  The Board notes that noise exposure is consistent with the conditions and circumstances of being in combat.  As such, the Board concedes the occurrence of the in-service noise exposure.

In the present case, the Veteran has a current diagnosis of tinnitus as evidenced on June 2010 VA examination, and the Board has conceded the presence of in-service acoustic trauma.  

Turning to the question of whether there is a nexus, or link, between the current shown disability and service, the evidence indicates that the Veteran's tinnitus had its onset in service.  The Veteran has asserted that he has experienced ongoing tinnitus since service.  At a January 2010 VA audiology consultation and during his June 2010 VA examination, the Veteran indicated that he had experienced tinnitus since his Vietnam service.  A lay person is competent to report tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002) (on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  The Board acknowledges that the June 2010 VA examiner found that the Veteran's tinnitus was not related to service, in part, because there was no evidence of chronicity or continuity of care regarding tinnitus during at least 3 decades after separation from service and that service treatment records yielded no documentation of medical information that would support the conclusion that tinnitus was due to service.  However, it is unclear whether the June 2010 VA examiner considered the Veteran's combat service or his lay statements regarding onset and continuity of symptomatology in rendering his opinion.  Therefore, the Board resolves reasonable doubt in favor of the Veteran and accepts his competent reports of ongoing symptoms since service as credible with respect to having been exposed to noise in the military and having a continuity of symptoms after service.   

There is competent and credible evidence with regard to whether there is a nexus, which consists of the Veteran's reports of a continuity of symptomatology and the onset of tinnitus during service.  Therefore, considering the Veteran's credible assertions of continuous symptomatology of tinnitus since service, the Board is satisfied that the criteria for entitlement to service connection for tinnitus have been met.  Reasonable doubt has been resolved in favor of the Veteran in this matter.  38 U.S.C.A. 5107(b) (West 2002);  38 C.F.R. § 3.102 (2013).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2013); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2013); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2013); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2013).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

The Veteran contends that he is entitled to a higher disability rating for his PTSD.  Such disability has been rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, as 10 percent disabling prior to February 15, 2012, and as 50 percent disabling since February 15, 2012.  

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013). 

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and/or mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id. 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002) (symptoms recited in the rating schedule for mental disorders are to serve as examples of the type and degree of the symptoms and not an exhaustive list).  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  

A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors; no more than slight impairment in social, occupational, or school functioning.  A GAF score of 61 to 70 indicates some mild symptomatology or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms or moderate difficulty in social, occupational, or school functioning.  Scores ranging from 41 to 50 reflect serious symptoms or any serious impairment in social, occupational, or school functioning.  Scores of 31 to 40 indicate some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  Scores of 21 to 30 reflect behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2013).  

1.  Prior to February 15, 2012 

VA medical records dated from November 2009 to February 2010 show that the Veteran received intermittent treatment for his PTSD.  He experienced such symptoms as nightmares, avoidance of things that reminded him of his military service, being constantly on guard and watchful, being easily startled, feeling numb and detached, irritability and anger when discussing present day war matters, difficulty in concentrating, insomnia, becoming tearful, and anxiety.  He was assigned a GAF score of 55 in December 2009.  

On VA examination in June 2010, the Veteran reported being married to his wife for 43 years and that he and his wife "g[o]t along good."  He stated that he had three living adult sons and that "[t]hey are men and don't come around too often."  However, he indicated that he did see his three grandchildren.  He also asserted that "I like to think I have a lot of friends" and that he enjoyed golfing, fishing, and "chill[ing] out" in his free time.  The Veteran worked as a pastor and denied any significant work-related impairments.  The Veteran complained that he had insomnia, which caused him to be tired and fatigued during the day.  He also reported increased irritability at times.  He stated that he would manage his irritability and anger by "getting quiet."  He was not sure what brought on these problems, but had told his wife to just leave him alone when he was quiet.  The Veteran indicated that he tried to avoid thinking about memories of Vietnam but was bothered that these types of memories were coming back to him and seemed to be worsening.  He maintained that he did not know why the memories were coming up now or how to specifically make them stop.  He also complained of difficulty concentrating, which was especially noticeable when reading.  He reported chronic anxiety and worrying that the current wars were resulting in the same issues that were encountered during Vietnam.  He stated that he would go to bed at 10 p.m. but wake up at 2 a.m. because he "just [couldn't] sleep at night."  He indicated that he had periodic nightmares and that he had experienced 2 nightmares in the past 3 weeks.  He also maintained that he had mild markedly diminished interest or participation in activities on a daily basis.         

Examination revealed that the Veteran was clean, neatly groomed, appropriately and casually dressed, cooperative, friendly, attentive, and with unremarkable psychomotor activity.  Speech was spontaneous, clear, and coherent.  His affect was appropriate, and his mood was good.  He indicated that he was in a pretty good mood most of the time but felt tense or anxious much of the time.  He was oriented in all spheres and had intact attention.  Thought process and content were unremarkable.  He understood the outcome of behavior and that he had a problem.  There was no evidence of delusions, hallucinations, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, suicidal or homicidal thoughts, or episodes of violence.  Impulse control was good, and memory was normal.  The examiner observed no impairments in thinking or communication during the examination.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 65.  She noted that the Veteran had not reported any significant social or occupational impairment but that he was clearly distressed by his symptoms.  She found that the Veteran had PTSD symptoms that were transient or mild and decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress.  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's PTSD is appropriately evaluated as no more than 30 percent disabling for the period prior to February 15, 2012.  The Board acknowledges that on one occasion, the Veteran was assigned a GAF score of 65, which is indicative of only mild symptomatology or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  However, VA regulations do not dictate that disability percentages are assigned based solely on GAF scores, see 38 C.F.R. § 4.130, and in this case, the overall evidence shows that the Veteran's disability most closely approximated a 30 percent disability rating prior to February 15, 2012.  

As outlined above, prior to February 15, 2012, the evidence shows that the Veteran's PTSD had resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as: depressed mood, anxiety, suspiciousness, and chronic sleep impairment.  The Board acknowledges that the Veteran did not exhibit all the symptoms for a 30 percent rating.  Nonetheless, the Board finds that the symptomatology prior to February 15, 2012 more nearly approximates the criteria for a 30 percent rating.  See Mauerhan v. Principi, 16 Vet. App. 436.  

However, the evidence does not show that the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity or occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Although the Veteran experienced disturbances of motivation and mood in the form of irritability, anxiety, depression, and feeling numb/detached, these symptoms by themselves would not be sufficient to demonstrate occupational and social impairment with reduced reliability and productivity or occupational and social impairment with deficiencies in most areas.  Despite the Veteran's reports of constantly feeling anxious and tense and getting teary on a few occasions, there was no evidence that he had suffered any panic attacks for the period under consideration, nor did he exhibit near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively.  While the Veteran experienced irritability and anger, he was found to have good impulse control with no episodes of violence.  The evidence for the period under consideration consistently showed that the Veteran was oriented in all spheres, was clean and appropriately groomed and dressed, had appropriate affect, normal speech, and intact judgment and memory.  The Veteran was not found to have impairment in abstract thinking, difficulty in understanding complex commands, suicidal ideation, or obsessional rituals.  Moreover, he was able to establish and maintain effective work and social relationships and did not show any difficulty in adapting to stressful circumstances, including at work.  Indeed, he reported that he had a good relationship with his wife and grandchildren and had a lot of friends.  He also denied any significant work-related impairments related to being a pastor.    

The evidence also does not show that the Veteran's PTSD was productive of total occupational and social impairment.  Total occupational and social impairment had not been shown in that the Veteran maintained a good long-term relationship with his wife and grandchildren, had a lot of friends, and denied any significant work-related impairments.  The June 2010 VA examiner determined that the Veteran did not report any significant social or occupational impairment.  Instead, the evidence consistently shows that the Veteran's symptoms had not been manifested by gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  Indeed, the Veteran was consistently found to have no evidence of impairment of thought or communication due to his PTSD.  His speech was also consistently logical and coherent.  The Veteran was consistently neat, clean, and appropriately dressed.  He was not found to have any delusions, hallucinations, grossly inappropriate behavior, or suicidal or homicidal ideation.  The evidence also shows that the Veteran was always oriented in all spheres and had intact memory.  

The Board realizes that the symptoms noted in the rating criteria are not intended to be an exhaustive list, but are examples of the types and severity of symptoms that indicate a certain level of disability.  Thus, the Board believes that based on the overall record evidence prior to February 15, 2012, including the Veteran's lay statements, the effects of the Veteran's PTSD symptoms were not described to be of a type, frequency, and severity that are in accord with the level of impairment contemplated by the criteria for schedular ratings higher than 30 percent disabling.  

2.  Since February 15, 2012

On VA examination in February 2012, the Veteran reported that he had been isolating himself more from his family and had few friends.  He did not socialize except for church-related activities and was only comfortable at home, usually by himself.  He stated that he would get out of public places as soon as possible, especially if it was noisy or crowded.  For recreation, he preferred to spend time with his dog, watch television, or take a walk by himself.  He complained that he had become more irritable with his wife.  The examiner noted that there was an overall showing of moderate to severe levels of psychosocial maladjustment.  The Veteran indicated that he was still working full-time as a pastor but that he was feeling increasingly stressed on his job.  He maintained that he had had to take about 2 weeks off over the past year for mental health reasons.  He reported that he was finding it increasingly difficult to handle his counseling responsibilities, especially with trying to be professional with members of his congregation who had similar issues to his own.  The examiner noted that the Veteran showed at least a moderate impairment in occupational reliability and productivity.  

Examination revealed that the Veteran's PTSD was manifested by irritability or outbursts of anger; difficulty concentrating; hypervigilance; exaggerated startle response; depressed mood; anxiety; suspiciousness; panic attacks that occurred weekly or less often; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; mild memory loss; flattened affect; speech intermittently illogical, obscure, or irrelevant; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances; and suicidal ideation.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 50.  He found that the Veteran had occupational and social impairment with reduced reliability and productivity.  The examiner noted that with regards to the suicidal ideation, the Veteran did not have plans to harm himself.  The other noted symptoms were found to be increasing in severity and frequency, which included the frequency and intensity of his nightmares, the overall level of anxiety and depression, irritability, and stress tolerance.  The examiner indicated that during the interview, the Veteran became extremely anxious and cried on at least 2 occasions.  He found it to be clear that the Veteran was overall showing moderate to severe impairment in psychosocial adjustment.  He also opined that the Veteran's ability to handle the duties of his ministry was decreasing to the point that he could conceivably be unable to perform them at all in the near future, although he was trying to keep on with his responsibilities as best as possible.    

Having carefully considered the Veteran's and appellant's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's PTSD is appropriately evaluated as no more than 70 percent disabling for the period since February 15, 2012.  The Board notes that for the period under consideration, the Veteran was assigned a GAF score of 50, which reflects serious symptoms or any serious impairment in social, occupational, or school functioning, and in this case, the overall evidence shows that the Veteran's disability most closely approximated a 70 percent disability rating since February 15, 2012.  

As outlined above, since February 15, 2012, the evidence shows that the Veteran's PTSD had resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  The Board acknowledges that the Veteran did not exhibit all the symptoms for a 70 percent rating.  Nonetheless, the Board finds that the symptomatology since February 15, 2012 more nearly approximates the criteria for a 70 percent rating.  See Mauerhan v. Principi, 16 Vet. App. 436.  

However, the evidence does not show that the Veteran's PTSD was productive of total occupational and social impairment.  Total occupational and social impairment had not been shown in that the Veteran was still working full-time as a pastor.  The Board acknowledges that the Veteran was feeling increasingly stressed on his job and finding it increasingly difficult to handle his counseling responsibilities.  However, while the February 2012 VA examiner noted that the Veteran's ability to handle the duties of his ministry was decreasing to the point that he could conceivably be unable to perform them at all in the near future, he found that currently, the Veteran showed only at least a moderate impairment in occupational reliability and productivity.  The Board also acknowledges that the Veteran was isolating himself more from his family, was becoming more irritable with his wife, and was only comfortable at home, usually by himself.  However, even though the Veteran preferred to be alone during his free time, he still had a few friends and would socialize at church-related activities.  The February 2012 VA examiner noted that there was an overall showing of moderate to severe levels of psychosocial maladjustment, but did not find the Veteran to have total social impairment.  Instead, the evidence consistently shows that the Veteran's symptoms had not been manifested by gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  Indeed, the Veteran was consistently found to be oriented in all spheres and to have no evidence of impairment of thought due to his PTSD.  While the Veteran's speech was intermittently illogical, obscure, or irrelevant, these symptoms by themselves would not be sufficient to demonstrate total occupational and social impairment.  Additionally, while the Veteran had suicidal ideation, he did not have any plans to harm himself.  Furthermore, while the Veteran showed some mild memory loss, the evidence of record does not show that the Veteran's memory loss included names of close relatives, own occupation, or own name.  The Board realizes that the symptoms noted in the rating criteria are not intended to be an exhaustive list, but are examples of the types and severity of symptoms that indicate a certain level of disability.  Thus, the Board believes that based on the overall record evidence since February 15, 2012, including the Veteran's lay statements, the effects of the Veteran's PTSD symptoms were not described to be of a type, frequency, and severity that are in accord with the level of impairment contemplated by the criteria for a 100 percent schedular rating.  

3. Other Considerations

The Board concludes that the symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluations assigned and do not more nearly approximate the criteria for higher evaluations at any time during all relevant periods on appeal.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013); see also Fenderson, supra. 

The Board has also considered whether the Veteran's PTSD presented an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  In this case, prior to February 15, 2012, the Veteran's 30 percent rating contemplates his functional impairment as well as his subjective complaints.  The Veteran exhibited depressed mood, anxiety, suspiciousness, and chronic sleep impairment.  His disability was moderate, but there was no evidence of occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total social and occupational impairment.  Therefore, the Veteran's subjective complaints were included in the 30 percent rating prior to February 15, 2012.  Similarly, since February 15, 2012, the Veteran's 70 percent rating contemplates his functional impairment as well as his subjective complaints.  The Veteran exhibited suicidal ideation; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  His disability was severe, but there was no evidence of total social and occupational impairment.  Therefore, the Veteran's subjective complaints were included in the 70 percent rating since February 15, 2012.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In sum, the evidence shows that the Veteran's PTSD warranted a 30 percent disability rating prior to February 15, 2012, and a 70 percent disability rating since February 15, 2012.  In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).
         

ORDER

Entitlement to service connection for tinnitus is granted.  

An initial 30 percent rating, but no higher, is granted for PTSD prior to February 15, 2012.  

An initial 70 percent rating, but no higher, is granted for PTSD since February 15, 2012.  


REMAND

Although the Board regrets the additional delay, after a close review of the record, further development is needed prior to adjudication of the claim for service connection for bilateral hearing loss.  

Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison in this decision, for service department audiometric test results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards.  

In this case, audiometric testing at the Veteran's May 1966 pre-enlistment examination revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
5 (15)
-10 (0)
---
10 (15)
LEFT
15 (30)
10 (20)
0 (10)
---
15 (20)

On separation examination in July 1970, the Veteran's hearing was found to be normal on examination.  However, there was a slight upward shift in his audiometric findings since his enlistment examination.  Audiometric testing revealed pure tone thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
15
LEFT
10
10
15
20
15

At a June 2010 VA audiological examination, the Veteran reported serving as a rifleman and drill sergeant during his period of combat service in Vietnam.  Following service, he stated that he worked for 20 years as a truck driver and was exposed to related noise.  His past recreational history was positive for hunting.  He was currently employed as a minister and denied any occupational noise exposure.      

After review of the claims file and examination, the examiner diagnosed the Veteran with normal to severe bilateral sensorineural hearing loss.  He opined that it was less likely as not that the Veteran's hearing loss was caused by or the result of noise exposure encountered during service.  He noted that there was documentation of normal hearing thresholds in both ears during service and through the time of separation in July 1970.  He also indicated that the Veteran presented a positive history of civilian occupational noise history, as he was employed as a truck driver for 20 years after separation from service.  The examiner found no evidence of chronicity or continuity of care regarding hearing loss for at least 3 decades following separation from service, and he stated that review of the service treatment records yielded no documentation of any medical information that would support the conclusion that hearing loss was due to service.     

In this case, the Veteran's enlistment examination is dated prior to November 1, 1967, and the audiometric findings were reflected in ASA standards.  Although the Board has converted the audiometric findings to ISO-ANSI standards in parentheses above, it is unclear what standard was used by the June 2010 VA examiner when he rendered his opinion.  Indeed, the June 2010 VA examiner did not address the shift in audiometric findings between enlistment and separation and cited the Veteran's normal audiometric findings at separation as part of his rationale that the hearing loss was not due to service.  The Board notes that service connection is not precluded for hearing loss that first met the requirements of 38 C.F.R. § 3.385 after service.  See Hensley v. Brown, 5 Vet. App. 155.  Finally, it is unclear whether the June 2010 VA examiner considered the Veteran's combat service in rendering his opinion.  As the Veteran had confirmed combat service, his in-service acoustic trauma may be conceded, as it is consistent with the circumstances and conditions of combat service.  38 U.S.C.A. § 1154(b) (West 2002).  Therefore, the Board finds that on remand, a medical opinion that converts any ASA test results to ISO-ANSI standards will be necessary and helpful in determining whether the Veteran's bilateral hearing loss is related to his in-service acoustic trauma.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B.     

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for bilateral hearing loss.  After the Veteran has signed the appropriate releases, those records not currently of record should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.
 
2.  Return the claims file to the examiner who conducted the June 2010 VA audiological examination for an addendum opinion, if available, to obtain clarification as to the audiometric results from the Veteran's May 1966 enlistment examination and whether those results are recorded in American Standards Association (ASA) standards or International Standards Organization-American National Standards Institute (ISO-ANSI) standards.  The examiner should note that VA audiometric readings prior to June 30, 1966, and service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO)-American National Standards Institute (ANSI).    

If the examiner determines that the results are reflected in ASA standards, those numeric results must be converted to ISO-ANSI standards.  If conversion is necessary, the examiner is requested to review all pertinent records associated with the claims file and determine:

Is at least as likely as not (50 percent or greater probability) that any current bilateral hearing loss is due to the Veteran's period of service, including acoustic trauma?  

The examiner should provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.  The examiner is advised that the Board has conceded that the Veteran had in-service acoustic trauma.  In rendering his opinion, the examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of his disability, and also address any shifts in audiometric findings between enlistment and separation.  

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion with rationale should be rendered by another qualified examiner.  

3.  After the development requested above has been completed, re-adjudicate the issue of entitlement to service connection for bilateral hearing loss.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


